SIMPlSON, J.
This is a qno warranto proceeding, for the purpose of testing the validity of certain proceedings under which an election was held to annex certain territory to the city of Birmingham. The case has been before this court- heretofore. See State ex rel. Sigsbee v. City of Birmingham, 160 Ala. 196, 48 South. 843; State ex rel. McKinley v. Martin, 160 Ala. 181, 48 South. 846.
The first insistence of the appellants is that the court erred in sustaining the motion to strike paragraph 5, which has been added to the original petition. The substance of the contention is that the chapter included in sections of Code of 1907 from 1070 to 1074, inclusive, is in conflict with section 216 of the Constitution of 1901. Said section 216 provides “that no city, town, village or other municipal corporation, other than as provided in this article, shall levy or collect a higher rate of taxation in any one year * * * than one-half of one per cent., * * *” and then makes certain provisions not material to this controversy, and exempts Birmingham and other cities from this restriction. The insistence is that, by allowing the city of Birmingham to extend its limits so as to include the territory in question, it will result in subjecting the property in said territory to a higher rate of taxation than could he levied on it at the time of the adoption of the Constitution, and thus deprive it of the protection of said section 216.
*654It may be remarked, in the first place, that tbe territory described in tbe petition “does not embrace any territory within the corporate lines of another city or town,” so that section 216 does not apply to it. Section 215 provides that no county shall levy a greater rate of taxation than one-half óf 1 per cent. If the argument of the appellants be correct, then no city or town could ever be incorporated or extended; for in either event it would result in placing the territory under the control of a corporation,' which could increase the amount of taxes levied therein. Even if the territory sought to be annexed to Birmingham were incorporated, the result of the annexation would not be a violation of section 216, because it would not allow the original incorporation to levy a higher rate than was provided for by law when the corporation was organized. By the election of the people the original corporation ceased to exist, and the territory simply became a part of the city of Birmingham, and, of course, subject to its powers.
Said sections are not violative of section 215 or section 216 of the Constitution; and there was no error in striking section 5 from the petition. This proceeding to annex the territory does not constitute an amendment to the charter of the city of Birmingham, and is not in conflict with section 104, subd. 18, Const. 1901. — State ex rel. Gamble v. Hubbard, 148 Ala. 391, 41 South. 903.
It is next insisted that the proceedings were invalid, for failure to comply with the requirements of section 1072 of the Code. Said section provides for a second application to extend the city limits, after they have already been once extended, and in the same section goes on to provide that “in every proceeding to extend the corporate limits of any city or town under the provisions hereof the council” shall declare in each and every resolution, and the judge in each order “that such reso*655lution, order or notice, as the case may be, is passed, given or entered under the provisions of this article.” It appears from the record that this statement was made in the resolution of the city council, and in the decree ordering the election that fact is recited, and the order if? stated to he made under the section of the Code; hut in the order declaring the result of the election the section of the Code is not mentioned. It clearly appears from the entire proceeding, which was continuous, the final order referring to the previous proceeding, that it was all done under said statutes, and we hold that the requirement that said recital shall he made in every order is merely directory.
The next insistence is that the description of the territory to be annexed is not identical in the notice published in the Age-H'erald with the descriptions in the papers in the case. It seems that in the notice in the paper one of the calls is left out, to wit, where the description in the papers in the cause is, “thence in a straight line to the northwest corner of the boundary line of the town of East Lake; thence westwardly in a broken line, along the northern boundary lines of the towns of East .Lake, Woodlawn, and Avondale, to the northwest corner of the town of Advondale,” the description in the notice is, “thence in a straight line to the northwest corner of the boundary line of Woodlawn and Avondale, to the northwest corner of the town of Avondale.” We have not the plat referred to, hut, from the description, both descriptions reach the same point, and it appears to he by practically the same route. However, as the petition refers to the plat, and the court had the plat before it, and the notice also, it must be inferred that the variance in description is immaterial, and the map shows the true boundary lines. The proceedings are not invalid on this account.
*656The court properly denied' the application for a writ of mandamus, and the decree of the court is affirmed.
Affirmed.
Dowdell, C. J., and Anderson and Sayre, JJ., concur.